Title: From John Adams to James Lovell, 1 September 1789
From: Adams, John
To: Lovell, James



Dear Sir
New York September 1 1789

I have not yet answered your letter of the 26 of July. You guess well—I find that I shall have all the unpopular questions to determine: and shall soon be pronounced Hostes republicani generis—What they will do with me I know not, but must trust to Providence. You insinuate that I am accused "of deciding in favor of the power of the prime because I look up to that goal" That I look up to that goal sometimes is very probable because it is not far above me, only one step, and it is directly before my eyes: so that I must be blind not to see it—I am forced to look up to it and bound by duty to do so, because there is only the breath of one mortal between me and it—There was lately cause enough to look up to it, as I did with horror, when that breath was in some danger of expiring. But deciding for the Supreme, was not certainly the way to render that goal more desirable or less terrible: nor was it the way to obtain votes for continuing in it, or an advancement to it. The way to have ensured votes would have been to have given up that power.—There is not however to be serious, the smallest prospect that I shall ever reach that goal our beloved Chief is very little older than his second—has recovered his health and is a much stronger man than I am—a new Vice President must be chosen before a new President—This reflection gives me no pain: but on the contrary great pleasure: for I know very well that I am not possessed of the confidence and affection of my fellow Citizens, to the degree that he is. I am not of Cæsar’s mind. The Second place in Rome is high enough for me. Although I have a spirit that will not give up its right, or relinquish it’s place whatever the word or even my friends, or even you who knew me so well may think of me. I am not an ambitious man. Submission to insult and disgrace is one thing, but aspiring to higher situations is another. I am quite contented in my present condition and should not be discontented to leave it. Having said too much of myself let me say something of you. The place of Collector would undoubtedly have been yours if the President could have found any other situation for your friend Lincoln—it was from no lukewarmness to you I am certain. But the public cause demanded that Lincoln should be supported, and this could not be done any other way—If after some time any other Government place should be found for him; you, I presume, will come in collector. He sailed yesterday in good health for Georgia and may heaven prosper him with all happiness honour and success. It is a very honorable embassy: and will produce great and happy effects to these states—I am
John Adams